DETAILED ACTION
NOTE: PTOL-37 and Notice of Allowability corrected to show claim 90 as canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: Claims 81-93 in the reply filed on 02/08/22 is acknowledged.
Claims 94-113 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/22.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Winternitz on 02/23/2022.
The application has been amended as follows: 
Claim 90 has been cancelled.
81.	(Previously Presented) A method of using a control device to selectively control a side-deliverable transcatheter prosthetic valve during at least one of delivery and deployment, the control device including at least a control catheter 
routing a distal end of a first tether through the control catheter, through a first side of the yoke, around a first attachment portion of an attachment tether on a supra-annular surface of the prosthetic valve, and back through the first side of the yoke and the control catheter such that each of a proximal end and the distal end of the first tether is proximal to a handle of the control device;
	routing a distal end of a second tether through the control catheter, through a second side of the yoke, around a second attachment portion of the attachment tether, and back through the second side of the yoke and the control catheter such that each of a proximal end and the distal end of the second tether is proximal to the handle;
	routing a distal end of a tension member through the control catheter, through a plurality of attachment points of a proximal subannular anchoring element, and back through the control catheter such that each of a proximal end and the distal end of the tension member is proximal to the handle;
	increasing a tension along the first tether and the second tether to secure the yoke against the 
	advancing the prosthetic valve through a lumen of a delivery catheter while the yoke is secured against the supra-annular surface of the prosthetic valve;
	releasing the prosthetic valve from a distal end of the delivery catheter;
	increasing a tension along the tension member to transition the proximal subannular anchoring element of the prosthetic valve from a first configuration to a second configuration after the releasing the prosthetic valve;
	seating the prosthetic valve in an annulus of a native valve in response to a force exerted by the yoke on the supra-annular surface of the prosthetic valve;

	decoupling the control device from the prosthetic valve.

91.	(Currently Amended) The method of claim 81 
	the increasing the tension along the first tether and the second tether to secure the yoke against the surface of the prosthetic valve includes exerting a proximal force on each of the proximal end and the distal end of the first tether and each of the proximal end and the distal end of the second tether, and
	the increasing the tension along the tension member to transition the proximal subannular anchoring element from the first configuration to the second configuration includes exerting a proximal force on each of the proximal end and the distal end of the tension member.
Reasons for Allowance
Claims 81-89 and 91-93 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches the method comprising: routing a distal end of a first tether through the control catheter, through a first side of the yoke, around a first attachment portion of an attachment tether on a supra-annular surface of the prosthetic valve, and back through the first side of the yoke and the control catheter such that each of a proximal end and the distal end of the first tether is proximal to a handle of the control device; routing a distal end of a second tether through the control catheter, through a second side of the yoke, around a second attachment portion of the attachment tether, and back through the second side of the yoke and the control catheter such that each of a proximal end and the distal end of the second tether is proximal to the handle; routing a distal end of a tension member through the control catheter, through a plurality of 
Regarding claim 81, prior art reference Kheradvar discloses (Figs. 6 & 14C) a method of using a control device to selectively control a side- deliverable transcatheter prosthetic valve (600) during at least one of delivery and deployment, the control device including at least a control catheter (106) having a first tether, a second tether, and a tension member extending therethrough (108), and a yoke (128) coupled to a distal end of the control catheter (Fig. 14C), the method comprising: increasing a tension along the first tether and the second tether to secure the yoke against a supra-annular surface (101) of the prosthetic valve (Par. 0107); releasing the prosthetic valve from a distal end of the delivery catheter (Par. 0111-0112); increasing a tension along the tension member to transition a proximal subannular anchoring element of the prosthetic valve from a first configuration to a second configuration after the releasing the prosthetic valve (Par. 0114); seating the prosthetic valve in an annulus of a native valve in response to a force exerted by the yoke on the supra-annular surface of the prosthetic valve (Par. 0113); releasing the tension along the tension member to allow the proximal subannular anchoring element to transition from the second configuration toward the first configuration after the seating the prosthetic valve; and decoupling the control device from the prosthetic valve (Par. 0113-0114). However, Kheradvar fails to disclose advancing the prosthetic valve through a lumen of a delivery catheter while the yoke is secured against the supra-annular surface of the prosthetic valve. 
Prior art reference Rafiee discloses advancing the prosthetic valve through a lumen of a delivery catheter while the yoke is secured against the supra-annular surface of the prosthetic valve (Par. 0059). However, Rafiee does not disclose the method comprising: routing a distal end of a first tether through the control catheter, through a first side of the yoke, around a first attachment portion of an attachment tether on a supra-annular surface of the prosthetic valve, and back through the first side of the yoke and the control catheter such that each of a proximal end and the distal end of the first tether is proximal to 
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by. Furthermore, a teaching reference with this missing structure could not be found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         

/RICHARD G LOUIS/               Primary Examiner, Art Unit 3771